UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1709


KIMBERLY RENE BAKER,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:11-cv-00040-JPJ-PMS)


Submitted:   April 30, 2013                     Decided:   May 6, 2013


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wolodymyr Cybriwsky, Prestonsburg, Kentucky, for Appellant.
Eric   P.  Kressman,   Regional   Chief   Counsel,  Victor   Pane,
Supervisory Attorney, M. Jared Littman, Special Assistant United
States Attorney, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Timothy J. Heaphy, United States Attorney, Rick
Mountcastle,   Assistant   United    States   Attorney,   Roanoke,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kimberly      Rene   Baker        appeals   the    district    court’s

orders:      granting    summary        judgment     to   the    Commissioner     and

upholding      the    decision     of    the     Commissioner     denying    Baker’s

application for disability insurance benefits and supplemental

security income; and denying her motion for reconsideration.                       We

have       reviewed   the    record       and     find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Baker v. Social Sec. Comm’r, No. 1:11-cv-00040-JPJ-PMS

(W.D. Va. Feb. 16, 2012; Apr. 2, 2012). *                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




       *
       We reject Baker’s claim that she is entitled to a sentence
six remand on the basis of a subsequent administrative decision
awarding benefits.     See 42 U.S.C. § 405(g) (2006).         The
subsequent decision pertains to an application for benefits
filed by Baker after the date of the unfavorable decision that
is the subject of this appeal.        “[A] subsequent favorable
decision itself, as opposed to the evidence supporting the
subsequent decision, does not constitute new and material
evidence under § 405(g).” Allen v. Commissioner, 561 F.3d 646,
653 (6th Cir. 2009).    Baker has not met her burden of showing
that evidence relied upon in reaching the favorable decision
pertains to the period under consideration in this appeal.     We
conclude that the evidence is not material to the earlier,
unfavorable decision.



                                           2